Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change August 25, 2009 3. News Release August 25, 2009 - Vancouver, Canada 4. Summary of Material Change Cardiome Pharma Corp. (“Cardiome” or the “Company”) announced that its Board of Directors authorized management to proceed with a tender offer to purchase for cancellation up to 6,470,588 of its common shares for an aggregate purchase price of up to US$27.5 million. The offer will be conducted as a modified “Dutch auction”, which will enable shareholders to select a price between US$4.25 per share and US$5.10 per share at which they are willing to tender their common shares to the offer. The purchase price will be the lowest price per share between US$4.25 and US$5.10 that enables Cardiome to purchase US$27.5 million of common shares. All common shares purchased under the offer will be purchased at the same price.Cardiome’s directors and officers will not tender any of their common shares to the offer. An Offer to Purchase and Issuer Bid Circular containing all of the terms of the offer was mailed to shareholders onSeptember 1, 2009. Unless extended or withdrawn, the offer will expire at 5:00 p.m. (Eastern time) on October 6, 2009. 5. Full Description of Material Change See attached press release 6. Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. 7. Omitted Information Not Applicable. 8. Executive Officer Name: Curtis Sikorsky Title: Chief Financial Officer Phone No.: 604-677-6905 9. Date of Report September 2, 2009 Per: “Curtis Sikorksy” Curtis Sikorksy, Chief Financial Officer SCHEDULE “A” - PRESS RELEASE 6190 Agronomy Road, 6th Floor Vancouver, B.C.
